                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JANET SAXON,                                     )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )         No. 4:19-CV-1612 JCH
                                                 )
TOM GREEN, et al.,                               )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Plaintiff brings this action under Title

VII of the Civil Rights Act of 1964 for alleged employment discrimination. “In order to initiate

a claim under Title VII a party must timely file a charge of discrimination with the EEOC and

receive a right-to-sue letter.” Stuart v. General Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000).

Plaintiff has not filed a copy of her charge or her right-to-sue letter. Consequently, the Court

will order the plaintiff to supplement the complaint by submitting a copy of both her charge of

discrimination as well as a copy of her EEOC right-to-sue letter within twenty-one (21) days of

the date of this Order.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall submit a copy of both her charge of

discrimination as well as a copy of her EEOC right-to-sue letter within twenty-one (21) days of

the date of this Order.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without further proceedings.

       Dated this 5th day of June, 2019.


                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                                2
